IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00313-CR
No. 10-06-00314-CR
 
Michael Larkin,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court Nos. FISC-05-17710
and FO-06-18232
 

abatement ORDER





 
            Michael Larkin appealed two convictions;
10-06-00313-CR and 10-06-00314-CR.  Appointed counsel for Larkin on appeal
filed a motion to withdraw in appeal number 10-06-00313-CR and an Anders
brief in support of that motion.[1] 
However, Larkin informed the Court that he has retained counsel who has now
made an appearance in this Court and who has indicated that he will file a
brief on the merits in appeal number 10-06-00313-CR.
            Appeal number 10-06-00313-CR is abated
to the trial court to have a hearing within 30 days from the date of this Order
to determine whether the services of appointed counsel are still necessary.  If
Larkin has actually retained counsel and wants retained counsel to represent
him in appeal number 10-06-00313-CR, the trial court may allow appointed
counsel to withdraw.  If appointed counsel is allowed to withdraw, retained
counsel’s brief on the merits in appeal number 10-06-00313-CR is due within 30
days from the date of the order of withdrawal. 
            Retained counsel’s brief in
10-06-00314-CR is due 30 days from the date of the order rendered on the motion
to withdraw in appeal 10-06-00313-CR, regardless of the trial court’s ruling on
that motion.
            Supplemental clerk’s and reporter’s
records are due in this Court within 45 days from the date of this Order.
 
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
abated
Order
issued and filed November 28, 2007
Do
not publish




[1]  
Appointed counsel has previously withdrawn
and retained counsel has filed a notice of appearance in appeal number
10-06-00314-CR.